Title: To John Adams from David Sewall, 28 October 1817
From: Sewall, David
To: Adams, John


				
					Dear Sir
					York October 28th. 1817
				
				I take the liberty of Congratulating you on the returne of your worthy Son to America, after years of absence in Europe, And may He satisfactorily discharge the duties of his present appointment.—I was pleased and much gratified with a short interview with President Munro, on his late tour into the District of Maine: And have considerable expectations that the difference in Sentiment, on the administration of the affairs of the Nation will subside; and will in future be more in unison under his presiding Care.—Indeed the general Peace among the civilized Nations of the Earth, and the present uncommon exertions to spread the knowledge of the Bible it is hoped will Open the way for the Commencement of the happy period, when Nation shall War with Nation no more; Notwithstanding our Advanced years seems to forbid our Actually partating of it.—My health & Strength has hitherto permitted me to discharge the duties of Maine District Court, and by the leave of Providence I intend once more to attend thereon at Portland.—The ingathering of the harvest the present Season appears to compensate the husbandman for his attention to the labours of the Field, And a competency of food for Man & Beast for the ensueng year is pretty satisfactorily established in this Section of the Union—Insomuch that removal, & migrations from Maine on account of the barreness of the Soyl will be much diminished, if not fully CeaseWishing that Health and Comfort may attend your lady, and descendantsI am your Friend and Servant 
				
					David Sewall
				
				
			